368 F.2d 1013
Darlene ZORN et al., Appellants,v.AETNA LIFE INSURANCE COMPANY, Appellee.
No. 23568.
United States Court of Appeals Fifth Circuit.
December 2, 1966.

Appeal from the United States District Court for the Eastern District of Texas; Joe W. Sheehy, Chief Judge.
Denning Schattman, Spurlock & Schattman, Fort Worth, Tex., for appellants.
Pinkney Grissom, George C. Chapman, Dallas, Tex., Thompson, Knight, Simmons & Bullion, Dallas, Tex., of counsel, for appellee.
Before TUTTLE, Chief Judge, and JONES and GEWIN, Circuit Judges.
PER CURIAM:


1
The facts in the case on appeal and the conclusions reached by the district court are set forth in its opinion. Zorn v. Aetna Life Insurance Company, 260 F.Supp. 730. We are in agreement with the decision of the district court. Its judgment is


2
Affirmed.